IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NOS. AP-75,934 & AP-75,935




EX PARTE THOMAS CLIFFORD MCGOWAN, Applicant




ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
CAUSE NOS. 85-98797-U & 85-81070-U IN THE 291ST DISTRICT
                                  COURT FROM DALLAS COUNTY




           Per curiam.

O P I N I O N

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court these applications for writs of habeas corpus.  Ex
parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of aggravated
sexual assault and burglary of a habitation and sentenced to life imprisonment on each cause.  The
Fifth Court of Appeals affirmed his convictions. McGowan v. State, 729 S.W.2d 316 (Tex.
App.–Dallas, 1987) and McGowan v. State, No. 05-86-271-CR (Tex. App.–Dallas, delivered
February 4, 1987).
             Applicant contends that he has newly discovered evidence that he is actually innocent of
these offenses. The trial court has determined that no rational jury would have convicted Applicant
in light of the new evidence, which was previously unavailable to Applicant. The evidence, obtained
pursuant to post-conviction DNA testing and investigation, indicates that Applicant is excluded from
being the perpetrator in this case.  Applicant is entitled to relief. Ex parte Elizondo, 947 S.W.2d 202,
209 (Tex. Crim. App. 1996). 
            Relief is granted. The judgments in Cause Nos. 85-98797-U & 85-81070-U in the 291st
District Court of Dallas County are set aside, and Applicant is remanded to the custody of the Sheriff
of Dallas County to answer the charges against him.
            Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional
Institutions Division and Parole Division.
 
Delivered: June 11, 2008
Do Not Publish